  Case 4:21-cv-00566-A Document 18 Filed 08/02/21   Page 1 of 11 PageID 169


                  IN

                           FORT WORTH DIVISION         CLERK, U.S. D!SllUCT COURT

                                                         By    7?ipufy~    - -~
EFRAIN SIFUENTES,                   §
                                    §
             Movant,                §
                                    §
vs.                                 §    NO. 4:21-CV-566-A
                                    §    (NO. 4:17-CR-194-A)
UNITED STATES OF AMERICA,           §
                                    §
             Respondent.            §


                       MEMORANDUM OPINION AND ORDER

      Came on for consideration the motion of Efrain Sifuentes,

movant, under 28 U.S.C.     § 2255 to vacate, set aside, or correct

sentence by a person in federal custody. The court, having

considered the motion, the government's response, the reply, the

record, including the record in the underlying criminal case,

No. 4:17-CR-194-A, styled "United States v. Arnoldo Morfin-

Arias, et al.," and applicable authorities,         finds that the

motion should be denied.

                                    I.

                               Background

      The record in the underlying criminal case reflects the

following:

      On October 18, 2017, movant was named with others in a

three-count superseding indictment charging him in count two

with conspiracy to possess with intent to distribute 50 grams or
    Case 4:21-cv-00566-A Document 18 Filed 08/02/21                             Page 2 of 11 PageID 170


more of a mixture and substance containing a detectable amount

of methamphetamine, in violation of 21 U.S.C. § 846. CR Doc. 1

246. Movant entered a plea of not guilty. CR Doc. 258. On

February 14, 2018, movant was named in a second superseding

indictment charging him with money laundering conspiracy, in

violation of 18 U.S.C. § 1956(h). CR Doc. 367. Movant's case was

tried to a jury, which reported to the court that the jurors

would not be able to reach a unanimous verdict. The court

granted movant's motion for mistrial and scheduled the retrial

to commence April 23, 2018. CR Doc. 453. The order cautioned

movant that should he wish to enter a plea of guilty pursuant to

a plea agreement, arrangements for the scheduling of the plea

must be finalized by 3:00 p.m. on April 19, 2018; otherwise, the

case would proceed to trial.' Id. And, the order set a deadline

for the filing by the government of its objections to any

evidence pertaining to movant's character and character traits,

and for a response by movant, should the government persist in

the belief that some of the evidence offered in that regard

should not be admitted. Id.




1 The "CR Doc._" reference is to the number of the item on the docket in the underlying criminal case, No. 4: l 7-
CR-194-A.
2 A similar order had been signed when the case was initially set for trial, CR Doc. 259, and each time the trial was

reset. CR Doc. 311; CR Doc. 341.
                                                          2
  Case 4:21-cv-00566-A Document 18 Filed 08/02/21   Page 3 of 11 PageID 171


     On April 20, 2018, movant entered a plea of guilty to the

second superseding indictment. CR Doc. 490. He and his attorney

signed a factual resume setting forth the penalties movant

faced,   the elements of the offense, and the stipulated facts

establishing that movant had committed the offense. CR Doc. 492.

Movant testified under oath that: No one had made any promise or

assurance of any kind to induce him to plead guilty; he

understood that the guideline range was advisory and was one of

many sentencing factors the court could consider; that the

guideline range could not be calculated until the presentence

report   ("PSR") was prepared; the court could impose a sentence

more severe than the sentence recommended by the advisory

guidelines and movant would be bound by his guilty plea; movant

was satisfied with his counsel and had no complaints regarding

his representation; and, movant and counsel had reviewed the

factual resume and movant understood the meaning of everything

in it and the stipulated facts were true. CR Doc. 631.

     The probation officer prepared the PSR, which reflected

that movant's base offense level was 34. CR Doc. 552,             1 34.   He

received a two-level increase for importation,         id.   1   35, and a

two-level increase for being an organizer, leader, manager, or

supervisor. Id.   1 38. Based on a total offense level of 38 and a
criminal history category of II, movant's guideline imprisonment

                                     3
      Case 4:21-cv-00566-A Document 18 Filed 08/02/21                             Page 4 of 11 PageID 172


range was 262 to 327 months; however, the statutorily authorized

maximum was 20 years, so the guideline term became 240 months.

Id.      1   85. Movant filed objections, CR Doc. 650, and supplemental

objections, CR Doc. 607, and the probation officer prepared an

addendum to the PSR. CR Doc. 572. Movant again filed objections.

CR Doc. 575. He also filed a motion for downward departure or

variance. CR Doc. 565.

          The court sentenced movant to a term of imprisonment of 160

months, granting a downward variance. CR Doc. 604; CR Doc. 605.

He appealed. CR Doc. 617. His sentence was affirmed. United

States v. Sifuentes, 945 F.3d 865                               (5th Cir. 2019).

                                                          II.

                                         Grounds of the Motion

          Movant asserts four grounds in support of his motion, all

alleging ineffective assistance of counsel. Doc. 3 1. In support

of his first ground, he says that counsel knew the government

had extended a plea offer with a statutory cap of four years,

but failed to explain that character evidence that had hung the

jury in the first trial would not be allowed at the second

trial. Id. at 7               &   attach. A. In support of his second ground, he

says that counsel failed to inform him of the deadline for the




3   The "Doc.   "reference is to the number of the item on the docket in this civil action.
                                                            4
     Case 4:21-cv-00566-A Document 18 Filed 08/02/21   Page 5 of 11 PageID 173


four-year-cap offer. Id. In support of his third ground, he

asserts that counsel knew the government had committed

prosecutorial misconduct by extending a plea offer and

continuing to investigate the case, then withdrawing the offer.

Id. And,     in support of his fourth ground, movant says that he

told counsel that Aaron Gonzalez ("Gonzalez") was lying and had

to have been coerced into making statements "linking [movant]               to

the involvement of drugs" but counsel failed to investigate,

allowing the statements to be used in the calculation of

movant's base offense level. Id. at 8 and attach. A.

                                      III.

                      Applicable Standards of Review

A.      28 U.S.C.   § 2255
        After conviction and exhaustion, or waiver, of any right to

appeal, courts are entitled to presume that a defendant stands

fairly and finally convicted. United States v. Frady, 456 U.S.

152, 164-165      (1982); United States v. Shaid, 937 F.2d 228, 231-

32 (5th Cir. 1991). A defendant can challenge his conviction or

sentence after it is presumed final on issues of constitutional

or jurisdictional magnitude only, and may not raise an issue for

the first time on collateral review without showing both •cause•

for his procedural default and •actual prejudice" resulting from

the errors. Shaid, 937 F.2d at 232.

                                        5
     Case 4:21-cv-00566-A Document 18 Filed 08/02/21   Page 6 of 11 PageID 174


        Section 2255 does not offer recourse to all who suffer

trial errors. It is reserved for transgressions of

constitutional rights and other narrow injuries that could not

have been raised on direct appeal and would, if condoned, result

in a complete miscarriage of justice. United States v. Capua,

656 F.2d 1033, 1037 (5th Cir. Unit A Sept. 1981). In other

words, a writ of habeas corpus will not be allowed to do service

for an appeal. Davis v. United States, 417 U.S. 333, 345 (1974);

United States v. Placente, 81 F.3d 555, 558            (5th Cir. 1996).

Further,     if issues "are raised and considered on direct appeal, a

defendant is thereafter precluded from urging the same issues in

a later collateral attack." Moore v. United States, 598 F.2d 439,

441 (5th Cir. 1979)       (citing Buckelew v. United States, 575 F.2d

515, 517-18 (5th Cir. 1978)).

B.      Ineffective Assistance of Counsel Claims

        To prevail on an ineffective assistance of counsel claim,

movant must show that (1) counsel's performance fell below an

objective standard of reasonableness and (2) there is a

reasonable probability that, but for counsel's unprofessional

errors, the result of the proceedings would have been different.

Strickland v. Washington, 466 U.S. 668, 687            (1984); see also

Missouri v. Frye, 566 U.S. 133, 147 (2012).            "[A] court need not

determine whether counsel's performance was deficient before

                                        6
  Case 4:21-cv-00566-A Document 18 Filed 08/02/21   Page 7 of 11 PageID 175


examining the prejudice suffered by the defendant as a result of

the alleged deficiencies.• Strickland, 466 U.S. at 697; see also

United States v. Stewart, 207 F.3d 750,       751 (5th Cir. 2000).

"The likelihood of a different result must be substantial, not

just conceivable,• Harrington v. Richter,       562 U.S. 86, 112

(2011), and a movant must prove that counsel's errors •so

undermined the proper functioning of the adversarial process

that the trial cannot be relied on as having produced a just

result.• Cullen v. Pinholster, 563 U.S. 170, 189          (2011)   (quoting

Strickland, 466 U.S. at 686). Judicial scrutiny of this type of

claim must be highly deferential and the defendant must overcome

a strong presumption that his counsel's conduct falls within the

wide range of reasonable professional assistance. Strickland,

466 U.S. at 689. Simply making conclusory allegations of

deficient performance and prejudice is not sufficient to meet

the Strickland test. Miller v. Johnson, 200 F.3d 274, 282            (5th

Cir. 2000).

                                   IV.

                                Analysis

     The allegations in support of movant"s first ground are

conclusory and insufficient to state a constitutional claim.

Miller, 200 F.3d at 282. In sum, he alleges that counsel failed

to provide advice explaining that "a new trial would not allow

                                    7
  Case 4:21-cv-00566-A Document 18 Filed 08/02/21   Page 8 of 11 PageID 176


the use of the character evidence that led to the hung jury" and

the government would present additional evidence in support of

the prosecution. Doc. 1 at attach. A. He does not explain what

character evidence he references or how such evidence led to a

hung jury. Why the first proceeding ended in a mistrial is

purely speculative. Further, the record reflects that no ruling

had been made about the admissibility of any evidence to be

presented by movant at the second trial. Rather, the court had

simply given the government an opportunity to file objections to

proposed evidence and movant an opportunity to respond. CR Doc.

453. Movant further complains that counsel failed to advise him

that the government would present additional evidence, but he

does not provide any details. Nor does he identify the

particular point in time he says the failure occurred. Movant

does not explain why his attorney would have known of additional

evidence and what such evidence was, much less why it would have

made any difference. Finally, movant says he would have pleaded

guilty had counsel explained that "a statutory cap of 4 years

would avoid a lengthier sentence." Doc. 1 at attach. A. He does

not explain what crime would have had a statutory cap of four

years. If he means that the government would have offered a plea

agreement with a cap of a four-year sentence, the court would

not have accepted such an agreement. The court has never

                                    8
  Case 4:21-cv-00566-A Document 18 Filed 08/02/21   Page 9 of 11 PageID 177


accepted agreements as to sentences to be imposed. To the extent

that movant is contending that the government offered him the

opportunity to plead guilty to the offense of use of a

communication facility in causing or facilitating the commission

of a felony under the Controlled Substances Act,         in violation of

21 U.S.C.   §   843(b), he makes no attempt to show that the court

would have accepted such a plea. See Lafler v. Cooper, 566 U.S.

156, 164    (2012).

     The gist of the second ground appears to be that counsel

never told movant that the government's unspecified plea offer

had a deadline. Doc. 1 at 7     &   attach. A. The allegations are

conclusory and insufficient. Miller, 200 F.3d at 282. Movant was

aware that there was a deadline for making arrangements with the

court to enter a guilty plea. CR Doc. 453. He does not say, much

less adduce any evidence to show, that he was ready, willing,

and able to enter into any plea agreement before that deadline.

And, once again, there is no reason to believe that a plea of

the kind movant apparently alludes to would have been acceptable

to the court and the outcome of the case would have been

different. In fact,     the court would not have found a plea with a

cap of a four-year sentence acceptable.

     In support of his third ground, movant says that his

counsel knew the government committed prosecutorial misconduct

                                     9
  Case 4:21-cv-00566-A Document 18 Filed 08/02/21   Page 10 of 11 PageID 178


but failed to pursue that matter. He says that counsel knew "the

plea offer withdrawal had been done in bad fait[h]           but failed to

notify the Court and allowed the injustice to proceed." Doc. 1

at attach. A. He offers no explanation of what he means. Movant

did not have a right to be offered a plea agreement; nor did he

have a right that the court accept one. Missouri v. Frye, 566

U.S. 134, 148   (2012). He does not describe any act of

prosecutorial misconduct.

     Finally, movant alleges that he had told counsel that

Gonzalez was lying about movant's involvement in drug dealing,

but counsel failed to investigate. Doc. 1 at 8         &   attach. A. He

says, without any support, that Gonzalez's statements must have

been coerced. He says that had counsel presented "the

[unidentified] evidence" to the court, Gonzalez's statements

would have been determined to be unreliable and would not have

been used to calculate movant's base offense level. Id. Movant

did not raise this issue on appeal, however, and cannot raise it

here without showing both cause and prejudice. Shaid, 937 F.2d

at 232. He has not made any attempt to do so. His allegations

are speculative in any event. The court was entitled to rely on

the PSR. United States v. Harris, 702 F.3d 226, 230           (5th Cir.

2012). And, the PSR reflects that Gonzalez was not the only



                                    10
  Case 4:21-cv-00566-A Document 18 Filed 08/02/21   Page 11 of 11 PageID 179


source of information regarding movant's activities. CR Doc.

552.

                                        V.

                                   Order

       The court ORDERS that all relief sought by movant in his

motion under 28 U.S.C. § 2255 be, and is hereby, denied.

       Pursuant to Rule 22(b) of the Federal Rules of Appellate

Procedure, Rule ll(a) of the Rules Governing Section 2255

Proceedings for the United States District Courts, and 28 U.S.C.

§ 2253 (c) (2),   for the reasons discussed herein, the court further

ORDERS that a certificate of appealability be, and is hereby,

denied, as movant has not made a substantial showing of the

denial of a constitutional right.

       SIGNED August 2, 2021.           ,'•
                                       ,1/
                                   /




                                                           rict Judge




                                        11
